DETAILED ACTION
Status of Claims
Claims 1-3, 5-6, 7-10, 12, 18-19, 21, 26-27 and 29-30 are currently pending.  Claims 7-10, 12, 18-19, 21, 26-27 and 29-30 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 1-3 and 5-6 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group III (claims 7-10, 12, 18-19, 21, 26-27 and 29-30) in the response filed on April 06, 2022 (to the February 11, 2022 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group I (claims 1-3) and Group II (claims 5-6) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant has elected the claims of Group III without traverse.
Accordingly, the April 06, 2022 Requirement for Restriction is made FINAL, and claims 7-10, 12, 18-19, 21, 26-27 and 29-30 are examined as follows. 

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 8 is objected to because the phrase, “or modified derivative thereof” should not be recited for each claim embodiment.  Instead, the phrase should be deleted, and the last two embodiments should read: “[...], modified derivatives thereof, or combinations thereof.”
B.	Claim 9, item (b) is objected to for reasons similar to A., above.
C.	Claim 18, is objected to for reasons similar to A., above.
D.	Claim 29, item (b) is objected to for reasons similar to A., above.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 7-10 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over ELISSEEFF (US 2009/0074868 A1, Publ. Mar. 19, 2009; on 02/10/2021 IDS; hereinafter, “Elisseeff”), in view of SHOSEYOV (US 2007/0186312 A1, Publ. Aug. 9, 2007; hereinafter, “Shoseyov”) and OLSEN (US 2006/0100138 A1, Publ. May 11, 2006; hereinafter, “Olsen”).
Elisseeff is directed to:
PHOTOINITIATED TISSUE FILLER
ABSTRACT
Visible light-activated polymer cosmetic filler preparations useful in a variety of applications are provided.  In some embodiments, the photo-activated polymer composition comprises a conventional polymeric material, such as HA, together with a modified, cross-linkable polymer, such as PEG or PEODA, to permit the formation of crosslinks within the polymer matrix in situ on exposure to a visible light source, such as an IPL device.  The preparations provide for a more stabilized composition that is contourable during gelation.
Elisseeff, title & abstract.  In this regard, Elisseeff teaches an exemplary dermal filler comprising PEG and HA:
EXAMPLE 1
Dermal Filler Comprising PEG and HA
[0071]	The present example demonstrates the utility of the present invention for providing a light-activated injectable cosmetic filler comprising a modified crosslinkable polymer together with HA.
[0072]	A range of concentrations of PEG in HA filler (Restylane ®) were examined. A blue dye was incorporated in the PEG to better visualize the implant and the degradation thereof.  Without PEG present, the HA quickly dissolved in the buffer solution.  As more PEG was added to the filler, the shape (and incorporated dye) was maintained longer.
[0073]	A suitable obtained concentration of PEG-HA was then translated to in vivo studies, which demonstrated that incorporation of a crosslinked polymer with a commercially available dermal filler extended the lifetime of that filler.  The data summarized and presented in FIG. 1 demonstrated an enhanced retention of a dermal photofiller, that includes a combination of HA (Restylane) and PEG, by almost 100%, compared to HA (Restylane®) alone.
(Elisseeff, par. [0071]-[0073], Ex. 1), as well as an claim embodiment drawn to a method of filling a tissue space under the epidermis:
1.	A method of filling a tissue space under the epidermis comprising introducing a solution comprising a functionalized monomer or a functionalized polymer in said space, said solution further comprising a visible light photoinitiator, and optionally a proton acceptor, a filler or both, and then applying visible light to the skin surface superficial to said space to form a network comprising said monomer, said polymer or both.
(Elisseeff, claim 1).
Regarding independent claims 7 and 18 and the requirements:
7.	([...]) A method of filling a tissue space under an epidermis comprising:
(a)  introducing a polymerizable solution into the tissue space, wherein the polymerizable solution comprises:
(i) a cross-linkable, plant-derived human collagen; and
(ii) a photoinitiator; and
(b)  applying light to the surface of the epidermis superficial to said space to induce polymerization.
Elisseeff clearly teaches filling a tissue space under the epidermis (Elisseeff, claim 1) with composition, such as a dermal filler comprising PEG and HA (Elisseeff, par. [0071]-[0073], Ex. 1), whereby it is noted:
“a solution comprising a functionalized monomer or a functionalized polymer” (Elisseeff, claim 1), e.g., “a light-activated injectable cosmetic filler comprising a modified crosslinkable polymer together with HA” such as “PEG in HA filler” (Elisseeff, par. [0071]-[0073], Ex. 1), 
relates to “a polymerizable solution into the tissue space” but for “(i) a cross-linkable, plant-derived human collagen” of claim 7, and 
meets the requirements of claims 8-9 for hyaluronic acid and polyethylene glycol:
“solution further comprising a visible light photoinitiator” (Elisseeff, claim 1) is “(ii) a photoinitiator” of claim 7;
wherein “a solution comprising a functionalized monomer or a functionalized polymer in said space, said solution further comprising a visible light photoinitiator” (Elisseeff, claim 1) relates to “a polymerizable solution” of claim 7;
wherein “filling a tissue space under the epidermis comprising introducing a solution comprising a functionalized monomer or a functionalized polymer in said space” (Elisseeff, claim 1) relates to the active step requirement of claim 7 for “(a) introducing a polymerizable solution into the tissue space”; and
wherein “applying visible light to the skin surface superficial to said space to form a network comprising said monomer, said polymer or both” (Elisseeff, claim 1) relates to the active step requirement of claim 7 for “(b) applying light to the surface of the epidermis superficial to said space to induce polymerization.”
It is further noted that Elisseeff teaches suitable polymers including collagen:
[0051]	In some embodiments, the disclosure is directed to a composition comprising a cosmetic filler generally derived from biological polymers such as collagen or hyaluronic acid.  In some embodiments, the polymers are generally linked to produce desired viscosity and physical properties. Those starting molecules are natural components of extracellular matrices.  Other suitable polymers include those which also are naturally occurring, such as a glycosaminoglycans, mucopolysaccharides, collagens or proteoglycan components, such as hyaluronic acid, heparin sulfate, glucosamines, dermatans, keratins, heparins, hyalurunan, aggrecan and the like.  In general, any biologically compatible polymer can be used as the polymer of interest.
[...]
[0063]	As discussed above, the functionalized monomer of interest also can be used in combination with other dermatology, orthopedic, cosmetic and so on fillers, patches and so on, such as those which are commercially available.   Examples include Restylane4p, comprising a crosslinked HA, Juvederm (Allergan) comprising HA, Zyderm, comprising collagen, Radiesse™ comprising microspheres in a collagen and so on.  Thus, the monomer solution of interest can be mixed with a known filler to provide a composition which is moldable, contourable, has a long residence time and so on.
Elisseeff, par. [0051] & [0063].  Elisseeff, however, DOES NOT EXPRESSLY TEACH a particular collagen, namely a “a cross-linkable, plant-derived human collagen” as required by claims 7, 9 and 12, particularly “(a) the cross-linkable, plant-derived human collagen is type 1 recombinant human collagen (rhCollagen) or a methacrylated or thiolated derivative thereof” of claim 12, since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Shoseyov, for instance, is directed to:
COLLAGEN PRODUCING PLANTS AND METHODS OF GENERATING AND USING SAME
ABSTRACT
A method of producing collagen in a plant and plants producing collagen are provided.  The method is effected by expressing in the plant at least one type of a collagen alpha chain in a manner enabling accumulation of the collagen alpha chain in a subcellular compartment devoid of endogenous P4H activity, thereby producing the collagen in the plant.
Shoseyov, title & abstract.  In this regard Shoseyov teaches type I collage as a prevalent structural protein:
[0002]	The present invention relates to collagen producing plants and methods of generating and using same.  More particularly, the present invention relates to a novel approach for generating plants capable of producing high levels of hydroxylated collagen chains which are capable of forming native triple helix type I collagen fibers.
[0003]	Collagens are the main structural proteins responsible for the structural integrity of vertebrates and many other multicellular organisms.  Type I collagen represents the prototypical fibrillar collagen and is the major collagen type in most tissues.
(Shoseyov, par. [0002]-[0003]), and a preferred embodiment directed to type I collagen and human collagen:
[0066]	According to still further features in the described preferred embodiments the collagen is type I collagen.
[0067]	According to still further features in the described preferred embodiments the mammalian collagen is human collagen.
(Shoseyov, par. [0066]-[0067]), which is noted as “a cross-linkable, plant-derived human collagen” of claims 7, 9 and 12, particularly “type 1 recombinant human collagen (rhCollagen)” of claim 12.  With regard to the suitability of type I collagen for tissue augmentation, see Olsen, for instance, which is directed to implantable collagen compositions (Olsen, title & abstract), which teaches “[a]n implantable composition comprising collagen,” wherein “the collagen is fibrillar collagen, and, in particular aspects, is selected from the group consisting of type I collagen, type II collagen, and type III collagen” (Olsen, par. [0012]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to reformulate Elisseeff’s dermal filler comprising PEG and HA (Elisseeff, par. [0071]-[0073], Ex. 1) with plant-derived collagen, as taught by Shoseyov (Shoseyov, abstract).  One would have been motivated to do so with a reasonable expectation of success since Elisseeff teaches collagen as a suitable polymer for use in tissue filler compositions.  Elisseeff, par. [0051] & [0063].  See MPEP § 2123 [R-5] regarding the obviousness of rearranging a reference according to the teachings of that same reference.  Further, it is well within the skill of the ordinary artisan to select a suitable collagen such as plant-derived human collagen of the Type I form as taught by Shoseyov (Shoseyov, par. [0002]-[0003]), which is a suitable form of collagen for tissue augmentation (Olsen, abstract & par. [0012]).  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results.
Thus, the prior art renders claims 7-8 obvious.
Regarding claim 9 and the requirements:
9.  ([...])  The method of claim 8, wherein said polymerizable solution components are introduced into the tissue space together as a mixture or independently at about the same location and about the same time, wherein when introduced into the tissue space independently:
(a)	the cross-linkable, plant-derived human collagen and the photoinitiator are introduced together and independently from
(b)	said hyaluronic acid (HA) or modified derivative thereof, said poly(vinyl alcohol) (PVA) or modified derivative thereof, said polyethylene glycol (PEG) or modified derivative thereof, oxidized cellulose (OC) or said modified derivate thereof, polymethylmethacrylate (PMMA) microspheres or said modified derivative thereof, tricalcium phosphate (TCP) or said modified derivative thereof, calcium hydroxylapatite (CaHA) or said modified derivative thereof, carboxymethylcellulose or said modified derivative thereof, crystalline nanocellulose (CNC) or said modified derivative thereof, or said combination thereof, are introduced into the tissue space independently at about the same time.
Elisseeff teaches “introducing a solution comprising a functionalized monomer or a functionalized polymer in said space” (Elisseeff, claim 1), which meets the requirements, wherein “said polymerizable solution components are introduced into the tissue space together as a mixture” as required by claim 9.  However, to the extent that Elisseeff DOES NOT EXPRESSLY TEACH introduction of (a) and (b) of claim 9, independently, see MPEP § 2144.04 (IV)(C) stating that changes in sequence of adding ingredients are obvious, absent evidence of new or unexpected results: “Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.).  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”  Therefore, absent evidence of new or unexpected results, introduction of (a) and (b) of claim 9 would be considered obvious.
Thus, the prior art renders claim 9 obvious.
Regarding claim 10 and the requirements:
10.  ([...])  The method of claim 8, further including a step of molding or sculpting the polymerizable solution or the components of the polymerizable solution, into a desired configuration in the tissue space, wherein said step is concomitant with, or subsequent to, the step of applying light and wherein the method is non-therapeutic, and the molding or sculpting step reduces lines, folds, fine lines, wrinkles, or scars, or a combination thereof, or the method is required as a result of any medical or dental condition, said dental condition comprising a gum disease or gum replacement.
Elisseeff’s composition is suitable for tissue augmentation (Elisseeff, par. [0020]), which involves the shaping of lines, folds, wrinkles, etc.:
[0065]	“Augmentation” means the repair, prevention or alleviation of defects, particularly defects due to loss or absence of tissue, by providing, augmenting, or replacing such tissue with a polymer or network or interest.  Augmentation is also meant to include supplementation of a natural structure or feature, that is, a building of adding to an existing body part, for example, to increase the size thereof, such a lips, nose, breast, ears, portions of the reproductive organs, eyebrows, chin, cheeks and so on.  While the invention is designed primarily for soft tissue augmentation, hard tissue augmentation is encompassed as the injectable compositions of the invention can be applied to a hard tissue and can be used in combination with, for example, materials to promote mineralization or bone formation.  Thus, tissue augmentation can include the filling of lines, folds, wrinkles, minor facial depressions, cleft lips, superficial wrinkles and the like, such as, in the face and neck; the correction of minor deformities due to aging or disease, including in the hands and feet, fingers and toes; the augmentation of the vocal cords or glottis to rehabilitate speech; the dermal filling of sleep lines and expression lines; the replacement of dermal and subcutaneous tissue lost due to aging; the augmentation of lips; the filling of wrinkles and the orbital groove around the eye; the augmentation of the breast; the augmentation of the chin; the  augmentation of the cheek and/or nose; the filling of indentations in soft tissue, dermal or subcutaneous, due to, e.g., overzealous liposuction or other trauma; the filling of acne or traumatic scars and rhytids; the filling of nasolabial lines, nasoglabellar lines and infraoral lines and so on.
(Elisseeff, par. [0065]).
Thus, the prior art renders claim 10 obvious.
Regarding claim 12 and the requirements:
12. The method of claim 8, wherein
(a) the cross-linkable, plant-derived human collagen is type 1 recombinant human collagen (rhCollagen) or a methacrylated or thiolated derivative thereof; or
(b) the modified derivative of hyaluronic acid (HA), poly(vinyl alcohol) (PVA), polyethylene glycol (PEG), oxidized cellulose (OC), polymethylmethacrylate (PMMA) microspheres, tricalcium phosphate (TCP), calcium hydroxylapatite (CaHA), carboxymethylcellulose, or crystalline nanocellulose (CNC) comprises a methacrylated or thiolated derivative; or
(c) the hyaluronic acid (HA), poly(vinyl alcohol) (PVA), polyethylene glycol (PEG), oxidized cellulose (OC), polymethylmethacrylate (PMMA) microspheres, tricalcium phosphate (TCP), calcium hydroxylapatite (CaHA), carboxymethylcellulose, or crystalline nanocellulose (CNC) comprises a crosslinked hyaluronic acid (HA), crosslinked poly(vinyl alcohol) (PVA), crosslinked polyethylene glycol (PEG), crosslinked oxidized cellulose (OC), crosslinked polymethylmethacrylate (PMMA) microspheres, crosslinked tricalcium phosphate (TCP), crosslinked calcium hydroxylapatite (CaHA), crosslinked carboxymethylcellulose, or crosslinked crystalline nanocellulose (CNC); or
(d) combination of (a) and (b), or (a) and (c);
wherein when methacrylated-rhCollagen is selected and when hyaluronic acid or a derivative thereof or crosslinked hyaluronic acid or a crosslinked derivative of hyaluronic acid is selected, the ratio of HA or the derivative thereof or the crosslinked HA or the derivative of the crosslinked HA to methacrylated-rhCollagen is 1:1, 2:1, 3:1, 4:1, 5:1, 6:1, 1:2, 1:3, 1:4, 1:5, 1:6, or 0:1.
Elisseeff’s reformulated dermal filler, discussed above, comprises PEG and HA (Elisseeff, par. [0071]-[0073], Ex. 1) plus recombinant plant-derived collagen (Shoseyov, abstract) that is type I (Shoseyov, par. [0066]) from human sequences (Shoseyov, par. [0067]), which is (a) “type 1 recombinant human collagen (rhCollagen)” of claim 12, not a “methacrylated” derivative requiring the ratio of the “wherein” clause of claim 12.  
Thus, the prior art renders claim 12 obvious.
Claims 18-19 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over ELISSEEFF (US 2009/0074868 A1, Publ. Mar. 19, 2009; on 02/10/2021 IDS; hereinafter, “Elisseeff”), in view of SHOSEYOV (US 2007/0186312 A1, Publ. Aug. 9, 2007; hereinafter, “Shoseyov”) and OLSEN (US 2006/0100138 A1, Publ. May 11, 2006; hereinafter, “Olsen”), as applied to claims 7-10 and 12 above, and further in view of ZHAO (US 2002/0091251 A1, Publ. Jul. 11, 2002; hereinafter, “Zhao”).
Regarding independent claim 18 and the requirements:
18.	([...]) A method of filling a tissue space under an epidermis comprising introducing a double crosslinked dermal filler into the tissue space, wherein the double crosslinked dermal filler comprises:
(a)	a plant-derived human collagen; and
(b)	a crosslinked hyaluronic acid (HA) or modified crosslinked derivative thereof, a crosslinked poly(vinyl alcohol) (PVA) or modified crosslinked derivative thereof, a crosslinked polyethylene glycol (PEG) or modified crosslinked derivative thereof, crosslinked oxidized cellulose (OC) or a modified crosslinked derivate thereof, crosslinked polyn1ethylmethacrylate (PMMA) microspheres or a modified crosslinked derivative thereof, crosslinked tricalciurn phosphate (TCP) or a modified crosslinked derivative thereof, crosslinked calcium hydroxylapatite (CaHA) or a modified crosslinked derivative thereof, crosslinked carboxymethylcellulose or a modified crosslinked derivative thereof, crosslinked crystalline nanocellulose (CNC) or a modified crosslinked derivative thereof: or a combination thereof;
wherein the plant-derived human collagen is crosslinked to the crosslinked hyaluronic acid (HA) or modified crosslinked derivative thereof, a crosslinked poly(vinyl alcohol) (PVA) or modified crosslinked derivative thereof, a crosslinked polyethylene glycol (PEG) or modified crosslinked derivative thereof, crosslinked oxidized cellulose (OC) or a modified crosslinked derivate thereof, crosslinked polymethylmethacrylate (PMMA) microspheres or a modified crosslinked derivative thereof, crosslinked tricalcium phosphate (TCP) or a modified crosslinked derivative thereof, crosslinked calcium hydroxylapatite (CaHA) or a modified crosslinked derivative thereof, crosslinked carboxymethylcellulose or a modified crosslinked derivative thereof, crosslinked crystalline nanocellulose (CNC) or a modified crosslinked derivative thereof.
Elisseeff clearly teaches filling a tissue space under the epidermis (Elisseeff, claim 1) with composition, such as a dermal filler comprising PEG and HA (Elisseeff, par. [0071]-[0073], Ex. 1), whereby it is noted that “filling a tissue space under the epidermis comprising introducing a solution comprising a functionalized monomer or a functionalized polymer in said space” (Elisseeff, claim 1) relates to the active step requirement of claim 18 for “introducing a double crosslinked dermal filler into the tissue space.”  However, it is noted that:
(I) although Elisseeff teaches suitable polymers including collagen (Elisseeff, par. [0051] & [0063]), Elisseeff, however, DOES NOT EXPRESSLY TEACH a particular collagen, namely a “a cross-linkable, plant-derived human collagen” as required by claims 18-19; and
(II) although Elisseeff teaches intramolecular crosslinks:
[0035]	Crosslinked herein refers to a composition containing intermolecular links and, optionally, intramolecular links, arising from the formation of covalent bonds.  Covalent bonding between two crosslinkable components may be direct, in which case, an atom in one component is directly bound to an atom in the other component, or it may be indirect, that is, for example, through a linking group. A crosslinked gel or polymer matrix may, in addition to covalent bonds, also include intermolecular and/or intramolecular noncovalent bonds such as hydrogen bonds and electrostatic (ionic) bonds.
(Elisseeff, par. [0035]) Elisseeff DOES NOT TEACH a “crosslinked hyaluronic acid (HA)” as one the particular component of claim 18, item (b),
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
With regard to (I), the teachings of Shoseyov and Olsen, as set forth above, are hereby incorporated.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to reformulate Elisseeff’s dermal filler comprising PEG and HA (Elisseeff, par. [0071]-[0073], Ex. 1) with plant-derived collagen, as taught by Shoseyov (Shoseyov, abstract).  One would have been motivated to do so with a reasonable expectation of success since Elisseeff teaches collagen as a suitable polymer for use in tissue filler compositions.  Elisseeff, par. [0051] & [0063].  See MPEP § 2123 [R-5] regarding the obviousness of rearranging a reference according to the teachings of that same reference.  Further, it is well within the skill of the ordinary artisan to select a suitable collagen such as plant-derived human collagen of the Type I form as taught by Shoseyov (Shoseyov, par. [0002]-[0003]), which is a suitable form of collagen for tissue augmentation (Olsen, abstract & par. [0012]).  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results.
Thus, the prior art renders (I) obvious.
Regarding (II), Zhao, for instance, is directed to 
PROCESS FOR THE PRODUCTION OF MULTIPLE CROSS-LINKED HYALURONIC ACID DERIVATIVES
ABSTRACT
The present invention relates to a process for the production of cross-linked hyaluronic acid (HA) derivatives, in particular multiple, e.g. double cross-linked hyaluronic acid derivatives.  The invention also provides novel cross-linked HA derivatives, products containing them and their uses in medical and pharmaceutical and cosmetic applications.
Zhao, title & abstract.  Double cross-linked HA has reduced water absorption capacity plus improved stability against hyaluronidase and free-radical degradation:
[0059]	In general a product according to the present invention has a greater degree of cross-linking, that is to say, a denser network of cross-links than does single cross-linked HA.  A higher degree of cross-linking has been found to reduce the water absorption capacity of the cross-linked HA, resulting in greater stability in aqueous solution.  In addition double cross-linked HA has been found to exhibit greater stability against degradation by hyaluronidase, and against degradation due to free radicals, indicating an increased biostability.
(Zhao, par. [0059]), and is suitable for tissue augmentation:
[0068]	Crosslinked HA derivatives according to the present invention may also be useful in surgery, for example as solid implants for hard tissue augmentation e.g. repair or replacement of cartilage or bone, or for soft tissue augmentation, as breast implants, or as coating for implants intended for long term use in the body, such as breast implants, catheters, cannulas, bone prostheses, cartilage replacements, mini pumps and other drug delivery devices, artificial organs and blood vessels, meshes for tissue reinforcement, etc.  They may also be used as joint lubricants in the treatment of arthritis.
(Zhao, par. [0068]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to reformulate Elisseeff’s dermal filler comprising PEG and HA (Elisseeff, par. [0071]-[0073], Ex. 1) with double cross-linked hyaluronic acid derivatives, as taught by Zhao (Zhao, abstract).  One would have been motivated to do so with a reasonable expectation of success since Elisseeff teaches “[a] crosslinked gel or polymer matrix may, in addition to covalent bonds, also include intermolecular and/or intramolecular noncovalent bonds such as hydrogen bonds and electrostatic (ionic) bonds.”  Elisseeff, par. [0035].  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely reformulating Elisseeff’s dermal filler comprising PEG and HA (Elisseeff, par. [0071]-[0073], Ex. 1) with double cross-linked hyaluronic acid derivatives, as taught by Zhao (Zhao, abstract) in order to obtain the advantage of reduced water absorption capacity plus improved stability against hyaluronidase and free-radical degradation (Zhao, par. [0059]). 
Thus, the prior art renders (II) obvious.
Thus, the prior art renders claim 18 obvious.
Regarding claim 19 and the requirements:
19.	([...]) The method of claim 18, wherein
(a)	the plant-derived human collagen is type 1 recombinant human collagen (rhcollagen), or or a methacrylated or thiolated derivative thereof; or
(b)	the modified derivative of hyaluronic acid (HA), poly(vinyl alcohol) (PVA), polyethylene glycol (PEG), oxidized cellulose (OC), polymethylmethacrylate (PMMA) microspheres, tricalcium phosphate (TCP), calcium hydroxylapatite (CaHA), carboxymethylcellulose, or crystalline nanocellulose (CNC) comprises a methacrylated or thiolated derivative; or
(c)	a combination thereof;
wherein when crosslinked HA is selected, the ratio of crosslinked HA to the plant-derived human collagen is 1:1, 2:1, 3:1, 4:1, 5:1, 6:1, 1:2, 1:3, 1:4, 1:5, 1:6, or 0:1.
Elisseeff teaches:
[0072]	A range of concentrations of PEG in HA filler (Restylane ®) were examined. A blue dye was incorporated in the PEG to better visualize the implant and the degradation thereof.  Without PEG present, the HA quickly dissolved in the buffer solution.  As more PEG was added to the filler, the shape (and incorporated dye) was maintained longer.
[0073]	A suitable obtained concentration of PEG-HA was then translated to in vivo studies, which demonstrated that incorporation of a crosslinked polymer with a commercially available dermal filler extended the lifetime of that filler.  The data summarized and presented in FIG. 1 demonstrated an enhanced retention of a dermal photofiller, that includes a combination of HA (Restylane) and PEG, by almost 100%, compared to HA (Restylane®) alone.
Elisseeff, par. [0071]-[0072], Ex. 1.  In this respect, it is further noted, “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and also MPEP § 2144.05(II)(A).  In the instant case, the amount of PEG is clearly a result-effective variable, which Elisseeff teaches as affecting the duration a filler composition maintains shape.  Elisseeff, par. [0073].  Therefore, it would have been customary for an artisan of ordinary skill to select appropriate amounts of polymers such as  HA, PEG and collagen (Elisseeff, par. [0051]-[0052]) in optimizing the composition for maintaining shape over time (Elisseeff, par. [0073]), whereby the ratios recited in claim 19 would be obvious.  
Thus, the prior art renders claim 19 obvious.
Regarding claim 21 and the requirements:
21.  ([...])  The method of claim 18, wherein the method is non-therapeutic, and said method reduces lines, folds, fine lines, wrinkles, or scars, or a combination thereof.
Elisseeff’s composition is suitable for tissue augmentation (Elisseeff, par. [0020]), which involves the shaping of lines, folds, wrinkles, etc. (Elisseeff, par. [0065]).
Thus, the prior art renders claim 21 obvious.
Claims 26-27 and 29-30 are rejected under 35 U.S.C. § 103 as being unpatentable over ELISSEEFF (US 2009/0074868 A1, Publ. Mar. 19, 2009; on 02/10/2021 IDS; hereinafter, “Elisseeff”), in view of SHOSEYOV (US 2007/0186312 A1, Publ. Aug. 9, 2007; hereinafter, “Shoseyov”) and OLSEN (US 2006/0100138 A1, Publ. May 11, 2006; hereinafter, “Olsen”), as applied to claims 7-10 and 12 above, and further in view of HAN (WO 2010/053918 A1, Publ. May 14, 2010; on 02/10/2021 IDS; hereinafter, “Han”).
Regarding independent claim 26 and the requirements:
26.	([...]) A method of inducing a cellular growth promoting scaffold in a tissue space under an epidermis comprising introducing a solution into the tissue space, the solution comprising:
(a)	a plant-derived human collagen; and
(b)	at least one growth factor or source thereof;
wherein said method promotes healing or replacement of a collagen-comprising tissue.
Elisseeff clearly teaches filling a tissue space under the epidermis (Elisseeff, claim 1) with composition, such as a dermal filler comprising PEG and HA (Elisseeff, par. [0071]-[0073], Ex. 1), whereby it is noted that “filling a tissue space under the epidermis comprising introducing a solution comprising a functionalized monomer or a functionalized polymer in said space” (Elisseeff, claim 1) relates to the active step requirement of claim 26 for “introducing a solution into the tissue space.”  However, it is noted that:
(I) although Elisseeff teaches suitable polymers including collagen (Elisseeff, par. [0051] & [0063]), Elisseeff, however, DOES NOT EXPRESSLY TEACH a particular collagen, namely a “a cross-linkable, plant-derived human collagen” as required by claims 26-27; and
(II) although Elisseeff teaches the incorporation of an “active agent” and a “biologically active agent” (Elisseeff, par. [0034]), Elisseeff DOES NOT EXPRESSLY TEACH the incorporation of “at least one growth factor” as required by claim 26; 
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
With regard to (I), the teachings of Shoseyov and Olsen, as set forth above, are hereby incorporated.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to reformulate Elisseeff’s dermal filler comprising PEG and HA (Elisseeff, par. [0071]-[0073], Ex. 1) with plant-derived collagen, as taught by Shoseyov (Shoseyov, abstract).  One would have been motivated to do so with a reasonable expectation of success since Elisseeff teaches collagen as a suitable polymer for use in tissue filler compositions.  Elisseeff, par. [0051] & [0063].  See MPEP § 2123 [R-5] regarding the obviousness of rearranging a reference according to the teachings of that same reference.  Further, it is well within the skill of the ordinary artisan to select a suitable collagen such as plant-derived human collagen of the Type I form as taught by Shoseyov (Shoseyov, par. [0002]-[0003]), which is a suitable form of collagen for tissue augmentation (Olsen, abstract & par. [0012]).  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results.
Thus, the prior art renders (I) obvious.
With regard to (II), Han, for instance, is directed to a composite containing collagen and elastin as a dermal expander and tissue filler.  Han, title & abstract.  In this regard, Han teaches the incorporation of growth factors:
[0090]	Other components can be included. For example, the composition can further comprise a growth factor. The growth factor can be one or more of the following: an interleukin; a bone morphogenetic protein (BMP); brain-derived neurotrophic factor (BDNF); transforming growth factor α(TGF α); transforming growth factor P1 (TGF β-i); transforming growth factor β2 (TGF β2); acidic fibroblast growth factor (aFGF); basic fibroblast growth factor (bFGF); granulocyte colony-stimulating factor (G-CSF); glial cell line-derived growth factor (GDNF); granulocyte/macrophage colony-stimulating factor (GM-CSF); growth hormone; haemoinfiltrate CC chemokine 1 (HCC-1); insulin-like growth factor I (IGF I); insulin-like growth factor Il (IGF II); macrophage colony-stimulating factor (M-CSF); and stem cell factor (SCF). The use of other growth factors is possible. [0091] These growth factors are described in general in K. A. Fitzgerald et al., The Cytokine Facts Book (2d ed., Academic Press, San Diego, 2001). Specifically, the interleukins include IL-1, IL-2, IL-3, IL-4, IL-5, IL-6, IL-7, IL-8, IL- 9, IL-10, IL-11 , IL12, IL-13, IL-14, IL-15, IL-16, IL-17, and IL-18. IL-1 exists in two forms, IL-1 α and IL-1 β. IL-1α has 159 amino acids in the mature form in human and 156 in mouse; IL-1 β has 153 amino acids in the mature form in human and 159 in mouse. IL-2 has 133 amino acids in the mature form in human and 149 in mouse. IL-3 has 133 amino acids in the mature form in human and 140 in mouse. IL-4 has 129 amino acids in the mature form in human and 120 in mouse. IL-5 has 115 amino acids in the mature form in human and 113 amino in mouse. IL-6 has 183 amino acids in the mature form in human and 187 in mouse. IL-7 has 152 amino acids in the mature form in human and 129 in mouse. IL-8 has 99 amino acids in the mature form in human. IL-9 has 126 amino acids in the mature form in human and 126 in mouse. IL-10 has 160 amino acids in the mature form in human and 160 in mouse. IL-11 has 178 amino acids in the mature form in human and 178 in mouse. IL-12 has 115 amino acids in the mature form in human and 113 amino in mouse. IL-13 has 112 amino acids in the mature form in human and 113 amino in mouse. IL-114 has 483 amino acids in the mature form in human. IL-15 has 113 amino acids in the mature form in human and 114 in mouse. IL-16 has 115 amino acids in the mature form in human and 113 amino in mouse. IL-17 has 132 amino acids in the mature form in human and 133 amino in mouse. IL-18 has 522 amino acids in the mature form in human and 519 in mouse.
Han, par. [0090].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to reformulate Elisseeff’s dermal filler comprising PEG and HA (Elisseeff, par. [0071]-[0073], Ex. 1) with growth factors, as taught by Han (Han, par. [0090]).  One would have been motivated to do so in order to obtain the advantage of growth factors (Han, par. [0090]) suitable for a dermal filler (Han, abstract).
Thus, the prior art renders (II) obvious.
Thus, the prior art render claims 26-27 obvious.
Regarding claim 29, (a) is obvious for reasons similar to the discussion, above, for claim 7.
Thus, the prior art render claim 29 obvious.
Regarding claim 30, the claim is obvious for reasons similar to the discussion, above, for claims 10 and 21.

Conclusion
Claims 7-10, 12, 18-19, 21, 26-27 and 29-30 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611